UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 02-5003
CHRISTOPHER PAUL SAVAGE,
              Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 03-4062
CHRISTOPHER PAUL SAVAGE,
              Defendant-Appellant.
                                       
           Appeals from the United States District Court
     for the Northern District of West Virginia, at Clarksburg.
              Irene M. Keeley, Chief District Judge.
                      (CR-01-64, CR-02-20)

                      Submitted: May 29, 2003
                       Decided: June 4, 2003

Before WILKINSON, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


                            COUNSEL

Stephen G. Jory, JORY & SMITH, L.C., Elkins, West Virginia;
Wiley Newbold, Morgantown, West Virginia, for Appellant. Stephen
2                      UNITED STATES v. SAVAGE
Donald Warner, OFFICE OF THE UNITED STATES ATTORNEY,
Elkins, West Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Christopher Savage appeals his convictions for being a felon in
possession of a firearm and ammunition, in violation of 18 U.S.C.
§§ 922(g)(1), (j), 924(a)(2), (e) (2000), interstate transportation of a
stolen firearm and ammunition, in violation of 18 U.S.C. §§ 922(i),
924(a)(2), and interstate transportation of a stolen vehicle, in violation
of 18 U.S.C. § 2312 (2000), and the fine imposed by the district court
after his guilty plea to bank robbery, in violation of 18 U.S.C.
§ 2113(a) (2000). Counsel has filed a brief in accordance with Anders
v. California, 386 U.S. 738 (1967). Savage has not filed a pro se sup-
plemental brief, despite being advised of his right to do so. Finding
no reversible error, we affirm.

   Savage first contends the district court erred in denying his motions
to suppress the shotgun found in his motel room during an attempt to
execute an arrest warrant and numerous statements made to officers
after his arrest. We review the district court’s factual findings under-
lying a motion to suppress for clear error, and the district court’s legal
determinations de novo. Ornelas v. United States, 517 U.S. 690, 699
(1996); United States v. Rusher, 966 F.2d 868, 873 (4th Cir. 1992).
When a suppression motion has been denied, we review the evidence
in the light most favorable to the Government. See United States v.
Seidman, 156 F.3d 542, 547 (4th Cir. 1998). We have reviewed the
district court’s denial of Savage’s motions to suppress and find no
error.

   Savage next contends the district court erred in imposing a $5000
fine. Because Savage failed to object to the fine below, we review his
                       UNITED STATES v. SAVAGE                          3
claim for plain error. See United States v. Olano, 507 U.S. 725, 732
(1993). We find no plain error in the district court’s imposition of the
$5000 fine. See United States v. Francisco, 35 F.3d 116, 121-22 (4th
Cir. 1994); United States v. Taylor, 984 F.2d 618, 622 (4th Cir. 1993).

   Pursuant to Anders, we have reviewed the record and find no error.
Accordingly, we affirm Savage’s convictions and sentences. This
court requires that counsel inform his client, in writing, of his right
to petition the Supreme Court of the United States for further review.
If the client requests that a petition be filed, but counsel believes such
a petition would be frivolous, then counsel may move in this court for
leave to withdraw from representation. Counsel’s motion must state
that a copy thereof was served on the client. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                             AFFIRMED